Citation Nr: 1335669	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension claimed as secondary to the service-connected lumbar spine strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from October 1988 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held on July 16, 2010, at the RO in Waco, Texas, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (d)(1) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In April 2011, the Board denied service connection for hypertension on a direct basis and remanded the issues of entitlement to service connection for hypertension as secondary to the service-connected lumbar spine disability.  In March 2013 the Board remanded the issue for a VA opinion, however continued development remains necessary.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

Remand for an addendum opinion is required to ensure compliance with the Board's March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a VA July 2013 opinion, the VA examiner concluded that hypertension was less likely as not aggravated by the nonsteroidal anti-inflammatory drugs (NSAIDs) that the Veteran was prescribed for his service-connected lumbar spine strain.  The examiner stated that NSAIDs may cause side effects such as gastrointestinal bleeding and fluid retention, which does not cause hypertension.  The examiner did not, however, address evidence in the file showing an association between the Veteran's increased blood pressure and the NSAIDs for his lower back.  In the prior remand, the Board requested that the examiner address this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims file to the VA examiner who rendered the July 2013 opinion regarding hypertension.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension was aggravated by any of the medications taken for the Veteran's service-connected lumbar spine strain, to include any NSAIDs, Piroxicam, Tramadol, Methocarbamol, or Methyl Salicylate.  


In rendering the opinion the examiner must address the following evidence:
 
* A VA progress note dated in February 2005, which shows that the Veteran for the last 10-15 years has been treated conservatively for low back pain with NSAIDs.  

* A VA progress noted dated in March 2010, which shows that the examiner instructed the Veteran to stop taking Piroxicam for his low back as it increased his blood pressure.  

* Medical literature submitted by the Veteran along with his private medical records in November 2011 that identifies high blood pressure as a possible side effect of NSAIDs.  

If there is aggravation, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is also asked to provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's lack of exercise due to his service-connected lumbar spine strain aggravated his hypertension.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

2.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

